Title: From Thomas Jefferson to Bernard Peyton, 25 August 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
Aug. 25. 26.
Your favor of Saturday the 21st came to me yesterday (Tuesday) evening. and by this day’s mail to Washington I have written to the President and P.M. General, copies of which letters I inclose to you. that to the President is short, because preceding ones on the same subject have been long. you will see that I place the request on ground which must prevail, if I am any thing at Washington. my letters for 2 years back preclude the case of previous engagement. altho’ from what has past, there may have been certain expectations entertained by Preston, yet I have supposed that, if absolute, I should have been told so on former occasions. still, altho’ my hopes are strong, you must not let yours get beyond your philosophy, in the very possible case of a failure.  with sincere wishes for your successI salute you with constant frdship and respectTh:J.